ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	The amendments received on 9/7/2021 after final have not been entered at this time, because they cancel species from the Markush list that were used in the prior art rejection in the 6/7/2021 Final Rejection.  To address the new species would require further search and/or consideration and a new Office Action, which requires time beyond the time allotted for the AFCP 2.0 program.  For this reason these claims have not been entered after final, and the after final amendment will be treated under pre-pilot procedure.

Response to Arguments
	The present amendments are directed towards the claims submitted after final on 9/7/2021 and not the claims examined on the merits on 6/7/2021.  The claims submitted after final have not been entered because they require further search and/or consideration.




Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SALVITTI whose telephone number is (571)270-7341.  The examiner can normally be reached on 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A SALVITTI/Primary Examiner, Art Unit 1767